Citation Nr: 0512611	
Decision Date: 05/09/05    Archive Date: 05/25/05	

DOCKET NO.  04-12 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied the benefit sought on 
appeal.  The veteran, who had active service from August 1974 
to December 1975, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Diabetes mellitus was not manifested during service or 
within one year of separation from service.

3.  The veteran is not shown to have served in the Republic 
of Vietnam during his active service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify the 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A. (West 2002); 
38 C.F.R. § 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
of the information and evidence needed to substantiate a 
claim.  Collectively, the June 2003 rating decision, as well 
as the Statement of the Case issued in connection with the 
veteran's appeal, have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, letters to the 
veteran from the RO provided to him in September 2001 and 
March 2003, prior to the initial unfavorable decision, as 
well as a letter provided to the veteran by the RO in April 
2004, specifically notified him of the substance of the VCAA.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the letters provided by the RO to the veteran with 
regard to the VCAA essentially satisfied the notice 
requirements of the VCAA by:  (1) Informing the veteran about 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; (3) 
informing the veteran about the information and evidence the 
claimant was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in the 
veteran's possession that pertains to his claim.  The veteran 
has clearly been informed that the information and evidence 
needed to substantiate his claim consists of information 
and/or evidence that demonstrated that he served in Vietnam.  
Consequently, under the circumstances of this case, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file as are medical records identified by the veteran.  
The RO has made a specific request to verify whether the 
veteran actually served in the Republic of Vietnam during 
service, the key evidence missing in the veteran's claim, and 
received a response to that request.  The veteran has not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in connection with his claim.  
Accordingly, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and that the case is ready for 
appellate review.

The veteran contends that he is entitled to service 
connection for diabetes mellitus as being related to his 
period of active service.  The veteran more specifically 
contends that his diabetes mellitus is related to his service 
in the Republic of Vietnam.  The veteran relates that he was 
a materiel handler aboard the USS Prairie (AD15), which the 
veteran described as a destroyer tender that supplied 
destroyers.  The veteran went on to explain the part of the 
duties entailed picking up torpedo casings from shore in 
Vietnam and bringing them aboard ship.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as 
diabetes mellitus, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 
3.309.  In addition, service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain:  (1) Medical evidence of a current disability, 
(2) medical evidence or in certain circumstances, lay 
testimony of an in-service incurrence or aggravation of 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes colitis or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e).  However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, F. 3d. 
1039 (Fed. Cir. 1994).

When the evidence of record is reviewed under the laws and 
regulations as set forth above, the Board finds there is no 
basis for granting service connection for diabetes mellitus.  
At the outset, the Board notes that the veteran's medical 
records do not show that his diabetes mellitus was manifested 
during service, or within one year of separation from 
service.  The veteran does not contend otherwise.  Indeed, a 
record of a VA hospitalization of the veteran in August 2001 
clearly reflects that diabetes mellitus was first diagnosed 
during that hospitalization.  Thus, the veteran's diabetes 
mellitus was not manifested during service or within one year 
of separation from service.  As for the veteran's contention 
that his diabetes mellitus is due to his service in the 
Republic of Vietnam, the evidence does not demonstrate that 
the veteran actually served in the Republic of Vietnam.  In 
this regard, the Board notes as an initial matter that the 
veteran's DD Form 214 does not reflect that the veteran was 
awarded or authorized to wear a Vietnam Service Medal, and 
information from the National Personnel Records Center 
indicates that there was no evidence of Republic of Vietnam 
service in the veteran's records.

While the veteran has submitted photographs which he asserts 
supports his contention that he handled material, 
specifically torpedo casings that had been brought aboard 
ship from shore, this does not serve to demonstrate that the 
veteran actually served in Vietnam.  Underlying the veteran's 
contention presumably is the assumption that the torpedo 
casings were somehow contaminated with Agent Orange when they 
were brought onboard ship.  However, the photographs do not 
demonstrate that the torpedo casings were contaminated with 
Agent Orange, or that they even came from the shores of the 
Republic of Vietnam.  Simply put, VA laws and regulations 
require a veteran's service in the waters offshore and 
service in other locations to involve duty or visitation 
actually in the Republic of Vietnam for purposes of 
establishing presumptive service connection for diabetes 
mellitus as due to exposure to Agent Orange.  38 C.F.R. 
§ 3.307(a)(6)(iii).  In the absence of such service or some 
evidence of the veteran's actual exposure to Agent Orange, 
service connection for diabetes mellitus is not warranted.  
The disorder was not manifested during service, within one 
year of separation from service and is not shown to be 
related to the veteran's service in Vietnam, because service 
records do not affirmatively show that the veteran served in 
the Republic of Vietnam.  Accordingly, service connection for 
diabetes mellitus is denied.


ORDER

Service connection for diabetes mellitus is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


